    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 1 of 23                   FILED
                                                                                 2021 Mar-05 PM 03:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      vs.                                 )      5:93-CR-00137-SLB-SGC-1
                                          )
NORMAN J. MOORE,                          )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      This matter comes before the court on Defendant Norman J. Moore’s

“Emergency Motion to Modify Sentence,” pursuant to 18 U.S.C. § 3582(c)(1)(A),

because of the current COVID-19 pandemic and changes to 18 U.S.C. § 924(c)

made by the First Step Act of 2018. (Doc. 149).1 In his motion, Mr. Moore seeks

compassionate release because he is at high risk of COVID-19, he received an

unfairly long sentence, and he does not present a danger to the public. (Id.). After

reviewing the submissions of the parties, the court finds that Mr. Moore has shown

extraordinary and compelling reasons warranting compassionate release under

Section 3582(c)(1)(A). Thus, the court will grant Mr. Moore’s motion.

      I.     BACKGROUND

      In 1993, when he was 20 years old, Mr. Moore and two codefendants

      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                         1
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 2 of 23




engaged in two armed carjackings that included threats of lethal violence and

brandishing of guns at the victims. (Doc. 78 at 2–6). During the carjackings, Mr.

Moore acted to stop one of his codefendants from shooting anyone and from

attacking one victim with a hammer. (Id. at 4–5). At the time that he was

convicted, Mr. Moore was a member of a gang and had multiple previous

convictions for theft; he committed the offenses that led to his current sentence

shortly after being released from prison for one of his previous convictions. (Id. at

9–14).

      A jury convicted Mr. Moore of one count of conspiracy to commit

carjacking in violation of 18 U.S.C. § 371, two counts of carjacking in violation of

18 U.S.C. § 2119, and two counts of using a firearm during a crime of violence in

violation of 18 U.S.C. § 924(c). (Doc. 78 at 2–3); United States v. Moore, 43 F.3d

568, 570 (11th Cir. 1994). After the initial jury verdict finding Mr. Moore guilty,

the trial court entered a judgment of acquittal on Mr. Moore’s two Section 924(c)

convictions because of double jeopardy concerns. Moore, 43 F.3d at 570. The

trial court then sentenced Mr. Moore to a total of 175 months’ imprisonment for

his carjacking offenses—which was at the high end of the applicable Sentencing

Guidelines—because of the “extreme nature of the defendant’s conduct here.”

(Doc. 61 at 23–24).




                                          2
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 3 of 23




      Upon appeal, that sentence did not stand. The Eleventh Circuit held that Mr.

Moore’s convictions for both carjacking and for Section 924(c) violations did not

implicate double jeopardy concerns. Moore, 43 F.3d at 574. The Court vacated

the district court’s judgments of acquittal and remanded for sentencing on Mr.

Moore’s Section 924(c) convictions. Id.

      At the time that he was sentenced, Mr. Moore’s first Section 924(c)

conviction carried a 5-year consecutive mandatory minimum sentence, while his

second Section 924(c) conviction carried a 20-year consecutive mandatory

minimum sentence. See 18 U.S.C. § 924(c) (1993); (Doc. 86 at 7). Thus, because

the Eleventh Circuit did not vacate the sentences for Mr. Moore’s other convictions

and because of the mandatory minimum sentence requirements under Section

924(c), the district court ultimately sentenced Mr. Moore to an additional 25 years

of imprisonment on top of his original 175-month sentence, resulting in a total

sentence of roughly 39.6 years’ imprisonment. (Doc. 86 at 20). Judge William

Acker, the sentencing judge, expressed dismay at having to impose such a long

sentence and stated at sentencing that the sentence was unfair. (Id. at 3).

      Currently, Mr. Moore is incarcerated at Yazoo City Medium FCI. See

https://www.bop.gov/inmateloc/ (last visited March 5, 2021). He has served more

than 25 years of his sentence with a release date currently scheduled for October 5,

2027. Id. Yazoo City Medium FCI currently has 24 active inmate cases of


                                          3
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 4 of 23




COVID-19 and 6 active staff cases. See https://www.bop.gov /coronavirus/ (last

visited March 5, 2021).

      Mr. Moore is now 48 years old. https://www.bop.gov/inmateloc/ (last

visited March 4, 2021). Mr. Moore’s prison medical records show that, since

childhood, he has suffered from chronic asthma. (Doc. 162). The records show

that his asthma is exercise induced and has not required intubation, but requires

multiple inhalers—including a steroid inhaler prescribed for daily use—to keep it

well managed. (Id.). Prison records submitted by Mr. Moore show that he has

completed his GED, completed a drug treatment program, and taken roughly 20

education courses while incarcerated. (Doc. 161 at 13–16).

      Mr. Moore indicates that he requested compassionate release from the

warden of his correctional institution before filing the instant motion but never

received a response. (Doc. 149-2 at 14).

      II.    STANDARD OF REVIEW

      Mr. Moore seeks a reduction in sentence to time served pursuant to Section

3582(c)(1)(A). Section 3582, as amended by the First Step Act, states that courts

generally cannot alter or modify a term of imprisonment after its imposition, but

the court can reduce an inmate’s term of imprisonment upon a motion for sentence

modification from the Bureau of Prisons or from a prisoner, where the prisoner has

exhausted administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Prior to passage of


                                           4
     Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 5 of 23




the First Step Act, however, courts could only reduce an inmate’s sentence under

Section 3582(c)(1)(A) upon a motion from the Director of the Bureau of Prisons.

18 U.S.C. § 3582(c)(1)(A) (effective November 2, 2002 to December 20, 2018).

The First Step Act amended Section 3582(c)(1)(A) to allow courts to also reduce a

defendant’s term of imprisonment upon a motion filed directly by the defendant,

after the exhaustion of administrative remedies. Section 603(b) of the First Step

Act of 2018, Pub. L. 115 391, 132 Stat. 5194; 18 U.S.C. § 3582(c)(1)(A).

      Upon a prisoner’s exhaustion of administrative remedies, Section

3582(c)(1)(A) allows a court to modify the prisoner’s sentence “after considering

the factors set forth in section 3553(a) to the extent that they are applicable” if the

court finds that “extraordinary and compelling reasons warrant such a reduction”

and finds that “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The relevant policy statement for Section 3582(c)(1)(A), found in U.S.S.G.

§ 1B1.13, states that, “[u]pon motion of the Director of the Bureau of Prisons

under 18 U.S.C § 3582(c)(1)(A), the court may reduce a term of imprisonment […]

if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable,” the court finds that (1) “extraordinary and compelling reasons

warrant the reduction” or that the defendant meets certain age-based requirements,

(2) the defendant is not a danger to the community, and (3) “[t]he reduction is


                                           5
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 6 of 23




consistent with this policy statement.” U.S.S.G. § 1B1.13. The commentary to

U.S.S.G. § 1B1.13 provides a list of specific circumstances that qualify as

“extraordinary and compelling,” including medical conditions, age, and family

circumstances. U.S.S.G. § 1B1.13 cmt. 1(A)–(C). The list culminates in

subsection (D), a catchall provision entitled “other reasons,” which states that

extraordinary and compelling reasons exist where, “as determined by the Director

of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” Id. at cmt. 1(D). Accordingly, the policy statement

limits extraordinary and compelling circumstances to those listed in the

commentary or determined by the Director of the Bureau of Prisons. Id. The

commentary for U.S.S.G. § 1B1.13 also includes a provision stating that a sentence

reduction “under this policy statement may be granted only upon motion by the

Director of the Bureau of Prisons […].” Id. at cmt. 4.

      Some question exists concerning whether the policy statement as set forth in

U.S.S.G. § 1B1.13 actually applies to Section 3582(c)(1)(A) motions filed directly

by prisoners after the passage of the First Step Act. In its only published opinion

concerning a motion for compassionate release based on COVID-19 filed by a

prisoner, the Eleventh Circuit stated in a footnote that, in that particular case, “We

need not and do not reach the issue of whether the district court was required to


                                           6
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 7 of 23




consider § 1B1.13.” United States v. Harris, No. 20-12023, 2021 WL 745262, at

*3 n. 2 (11th Cir. Feb. 26, 2021). The Eleventh Circuit has yet to issue a published

opinion on the question of what Sentencing Commission policy statements apply to

motions for compassionate release filed by prisoners rather than the Bureau of

Prisons. United States v. Gist, No. 20-13481, 2020 WL 7227282, at *2 n.2 (11th

Cir. Dec. 8, 2020) (unpublished) (noting that the Eleventh Circuit has recently held

oral argument implicating the issue but has not yet put forth a decision resolving

the applicability question). Further, the current unpublished opinions from the

Eleventh Circuit offer little clear guidance.

      In one unpublished opinion, a panel of the Eleventh Circuit stated that the

Sentencing Commission had identified the circumstances listed in the commentary

to U.S.S.G. § 1B1.13 as “constituting ‘extraordinary and compelling reasons’”

warranting relief, and affirmed the district court’s denial of a motion for

compassionate release because the prisoner’s situation did not fall under the

circumstances listed in the commentary. United States v. Wedgeworth, No. 20-

12316, 2020 WL 7389350, at *1–*2 (11th Cir. Dec. 16, 2020) (unpublished)

(citing U.S.S.G. § 1B1.13, cmt. 1). In a similar unpublished opinion, the court

stated that “[a] district court must find that a sentence reduction for extraordinary

and compelling reasons is consistent with policy statements issued by the

Sentencing Commission” and explained that U.S.S.G. § 1B1.13 provides


                                           7
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 8 of 23




“examples of extraordinary and compelling reasons for a sentence reduction.”

United States v. Mantack, 833 F. App’x 819 (11th Cir. 2021). However, the Court

did not explicitly state in either case that any policy statement was applicable for

motions filed by prisoners or that no other circumstance could qualify as

“extraordinary and compelling.”

      Further, in another unpublished opinion, a different panel of the Eleventh

Circuit observed that “notably” the policy statement in U.S.S.G. § 1B1.13 “has not

been amended since the First Step Act was passed and refers only to a sentence

reduction upon a motion from the BOP Director.” Id. at *1. Finally, other recent

unpublished opinions have not directly addressed the applicability of policy

statements to Section 3582(c)(1)(A) motions filed by prisoners. See, e.g., United

States v. Winner, 835 F. App’x 1002, 1003 (11th Cir. 2020) (unpublished); United

States v. Rind, No. 20-12860, 2020 WL 7392878 (11th Cir. Dec. 17, 2020)

(unpublished); United States v. Boykin, No. 20-12111, 2021 WL 210705 (11th Cir.

Jan. 21, 2021) (unpublished). Accordingly, the current Eleventh Circuit

jurisprudence does not give a clear answer on the question of whether the

Sentencing Commission policy statement applies and binds the court where a

prisoner files a motion for compassionate release under Section 3582(c)(1)(A).

      Considering the lack of binding precedent or clear direction from the

Eleventh Circuit, this court turns to the developing trend of jurisprudence in other


                                          8
     Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 9 of 23




Circuits. In September of last year, the Second Circuit held that the policy

statement in U.S.S.G. § 1B1.13 does not apply to Section 3582(c)(1)(A) motions

filed by prisoners, rather than the Bureau of Prisons, because the language of the

policy statement is clearly outdated and states explicitly in multiple places that it

applies upon motions filed by the Director of the Bureau of Prisons. United States

v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). Specifically, the Second Circuit

stated

         we look also to Application Note 4, which says that “[a] reduction
         under this policy statement may be granted only upon motion by the
         Director of the Bureau of Prisons pursuant to 18 U.S.C.
         § 3582(c)(1)(A).” U.S.S.G. § 1B1.13, n.4 (emphasis added). And we
         conclude that after the First Step Act, this language must be read not
         as a description of the former statute’s requirements, but as defining
         the motions to which the policy statement applies. A sentence
         reduction brought about not “upon motion by the Director of the
         Bureau of Prisons” is not a reduction “under this policy statement.”
         Id. In other words, if a compassionate release motion is not brought
         by the BOP Director, Guideline § 1B1.13 does not, by its own terms,
         apply to it. Because Guideline § 1B1.13 is not “applicable” to
         compassionate release motions brought by defendants, Application
         Note 1(D) cannot constrain district courts’ discretion to consider
         whether any reasons are extraordinary and compelling.

Id. (emphasis in original). Accordingly, the Second Circuit held that courts have

discretion “to consider the full slate of extraordinary and compelling reasons that

an imprisoned person might bring before them in motions for compassionate

release.” Id. at 237.




                                           9
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 10 of 23




      Now, the Fourth, Sixth, and Seventh Circuits have agreed with the Second

Circuit’s holding in Brooker and have held that there is no applicable Sentencing

Commission policy statement where a prisoner directly files a Section

3582(c)(1)(A) motion, such that courts may exercise discretion in determining

whether a prisoner has shown extraordinary and compelling circumstances

warranting compassionate release. United States v. McCoy, 981 F.3d 271, 281–83

(4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1109–11 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). Currently, no

Circuit Court has clearly endorsed in a published opinion the opposite holding that

the policy statement in U.S.S.G. § 1B1.13 applies to Section 3582(c)(1)(A)

motions filed directly by prisoners and binds courts’ determination of

extraordinary and compelling circumstances.

      This court finds the reasoning of the Second, Fourth, Sixth, and Seventh

Circuits persuasive and notes that such reasoning appears to complement the

Eleventh Circuit’s recent observation in an unpublished opinion that the policy

statement in U.S.S.G. § 1B1.13 “notably” has not been updated since the passage

of the First Step Act and refers only to motions filed by the Director of the Bureau

of Prisons. Gist, No. 20-13481, 2020 WL 7227282, at *1. Further, reading the

policy statement as inapplicable and nonbinding does not mean that it cannot offer

guidance in determining extraordinary and compelling circumstances for Section


                                         10
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 11 of 23




3582(c)(1)(A) motions filed by prisoners. See United States v. Thompson, 984

F.3d 431, 433 (5th Cir. 2021) (stating that, “[a]lthough not dispositive, the

commentary to the United States Sentencing Guidelines (‘U.S.S.G.’) § 1B1.13

informs our analysis as to what reasons may be sufficiently ‘extraordinary and

compelling’ to merit compassionate release”). Thus, a finding that the policy

statement is not applicable and not binding does not necessarily conflict with the

Eleventh Circuit’s unpublished opinions in Wedgeworth and Mantack and their

references to the policy statement and commentary. See Wedgeworth, No. 20-

12316, 2020 WL 7389350, at *1–*2; Mantack, 833 F. App’x at 819.

      The policy statement in U.S.S.G. § 1B1.13 begins “[u]pon motion of the

Director of the Bureau of Prisons” and the commentary states that a reduction in

sentence under U.S.S.G. § 1B1.13 “may only be granted upon a motion by the

Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 & cmt. 4. This court agrees

with the current published jurisprudence from the Circuit Courts that, therefore, the

policy statement applies only to motions filed by the Director of the Bureau of

Prisons and does not apply to Section 3582(c)(1)(A) motions filed directly by

prisoners after the passage of the First Step Act. See Brooker, 976 F.3d at 236; see

also McCoy, 981 F.3d at 281–83; Jones, 980 F.3d at 1109–11; Gunn, 980 F.3d at

1180–81. Therefore, courts are not constrained by U.S.S.G. § 1B1.13 and its

commentary when determining whether a prisoner has made the requisite showing


                                          11
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 12 of 23




of extraordinary and compelling circumstances to qualify for compassionate

release under Section 3582(c)(1)(A). See Brooker, 976 F.3d at 237.

      III.   DISCUSSION

      In his motion seeking relief pursuant to Section 3582(c)(1)(A), Mr. Moore

argues that he should be entitled to compassionate release because he is no longer a

danger to the public, as he has completed educational programs in prison, has

completed drug treatment and psychological therapy, has severed all gang ties, and

has avoided violent activity for the last 15 years. (Doc. 149-2). Mr. Moore argues

that the court should waive the administrative exhaustion requirements under the

statute and consider his motion despite a lack of proper exhaustion; however, he

also states that he requested administrative relief and did not receive a response

from the warden of his correctional institution. (Id. at 3–4, 14). He argues that he

has extraordinary and compelling reasons justifying compassionate release because

inmates have heightened vulnerability to the COVID-19 pandemic due to the many

difficulties controlling the virus in prisons. (Id. at 5–9). He also states that he is at

increased risk from COVID-19 because he has chronic asthma requiring regular

use of an inhaler and steroids. (Id. at 9–10).

      Mr. Moore also argues that the court should grant him compassionate release

because of recent changes to Section 924(c) made by the First Step Act. (Id. at 11–

12). He asserts that, if he were sentenced now, he would receive a lighter sentence,


                                           12
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 13 of 23




which merits relief under Section 3582(c)(1)(A). (Id. at 12). He notes that even

his sentencing judge recognized that his long sentence was unfair. (Id. at 13–14).

He argues that his unfair sentence, combined with his risk of contracting a severe

case of COVID-19, merits a reduction in sentence to time served. (Id. at 15). Mr.

Moore provided a release plan in which he would live with his mother and then,

later, with an uncle who will provide him employment. (Doc. 160). He also

provided an affidavit stating that he had been transferred to Yazoo City Medium

FCI and that the prison was not taking adequate steps to contain COVID-19. (Doc.

161).

        The government filed a response in opposition to Mr. Moore’s motion for

compassionate release. (Doc. 173). As an initial matter, the government does not

contest that Mr. Moore properly exhausted his administrative remedies, but, rather,

opposes his motion on the merits. (Id. at 1). The government argues that Mr.

Moore’s asthma is relatively mild and well controlled with his inhalers, so he does

not have elevated risk of contracting a severe case of COVID-19. (Id. at 1–4). The

government further asserts that Mr. Moore’s long sentence for his Section 924(c)

conviction is not an extraordinary and compelling reason warranting relief under

Section 3582(c)(1)(A) because he is trying to obtain “backdoor” relief under a

nonretroactive provision of the First Step Act. (Id. at 5–7; 10–12). The

government argues that reducing Mr. Moore’s sentence would not comport with


                                         13
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 14 of 23




the applicable policy statements accompanying Section 3582(c)(1)(A) that set forth

extraordinary and compelling circumstances warranting a sentence reduction. (Id.

at 7–10). Finally, the government argues that the application of the 18 U.S.C.

§ 3553(a) factors does not support compassionate release because Mr. Moore

engaged in two violent carjackings that involved threats of lethal violence and he

already had a significant criminal history when he was arrested for the instant

offenses. (Id. at 12–13).

         Mr. Moore then filed a response asserting that the COVID-19 situation at

Yazoo City Medium had gotten even worse. (Doc. 176). He also filed another

response asserting that his asthma did qualify as an underlying condition elevating

his risk of contracting a severe case of COVID-19 because his asthma is not so

mild as to not be a problem and he requires a daily inhaler to control his asthma.

(Doc. 177). He also argues that the law does not preclude granting relief because

of his long sentence for his Section 924(c) conviction. He supports his argument

by stating that no applicable policy statement currently exists defining

extraordinary and compelling circumstances warranting a reduction in sentence.

(Id.).

         In this case, Mr. Moore stated that he requested compassionate release from

the warden of his correctional institution and did not receive a response; the

government does not contest that he properly exhausted his administrative


                                          14
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 15 of 23




remedies. See 18 U.S.C. § 3582(c)(1)(A); (doc. 149); (doc. 173 at 1). Thus, the

court can consider the merits of Mr. Moore’s motion for sentence reduction.

Because, as discussed above, no Sentencing Commission policy statement applies

to a Section 3582(c)(1)(A) motion filed directly by a prisoner—like Mr. Moore’s

motion—the court must determine whether Mr. Moore has shown “extraordinary

and compelling reasons” warranting a reduction in sentence and whether

consideration of the Section 3553(a) factors supports compassionate release. See

Brooker, 976 F.3d at 236–37; 18 U.S.C. § 3582(c)(1)(A).

      Here, extraordinary and compelling reasons warrant a reduction in Mr.

Moore’s sentence. First, Mr. Moore’s asthma, in combination with the current

COVID-19 pandemic and the difficulty combatting the virus in prisons, helps to

establish extraordinary and compelling circumstances warranting release. The

CDC lists asthmatics as one group of people who should take extra precautions to

protect against COVID-19, stating that people with moderate to severe asthma

“might be at increased risk” of getting severely ill from COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html#asthma (last visited March 5, 2021). Because of this

risk, the CDC recommends that people with moderate to severe asthma avoid close

contact with other people and stay away from anyone with the virus, among other

precautions. Id.


                                        15
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 16 of 23




      Mr. Moore’s medical records show that he has chronic asthma, but do not

clearly state the severity of his condition. (Doc. 162). In 2020, Mr. Moore was

placed on a daily corticosteroid inhaler because he was having to use his albuterol

rescue inhaler frequently—"at least every other day.” (Doc. 173-1 at 25, 32). In

light of his previous frequent use of a rescue inhaler, he appears to potentially fall

into the category of someone with moderate to severe asthma because, prior to

steroid treatment, he was using a rescue inhaler as frequently as daily and required

additional medication to control his asthma. See Classification of Asthma,

https://www.uofmhealth.org/health-library/hw161158 (last visited March 5, 2021).

Accordingly, Mr. Moore potentially falls into the class of people who should

follow the CDC’s guidelines to avoid contracting COVID-19 for people who might

be more susceptible to a severe case of the virus. See https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#asthma (last visited March 5, 2021).

      However, Mr. Moore cannot effectively take those steps while incarcerated.

Correctional institutions create extreme challenges in controlling the spread of

COVID-19 because of a lack of resources and difficulties keeping those who have

the virus or have been exposed to the virus separate from uninfected inmates. See

Patricia Davidson, et al., Open Letter to Hon. Larry Hogan, Governor of

Maryland, https://bioethics.jhu.edu/wp-content/uploads/2019/10/Johns-Hopkins-


                                          16
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 17 of 23




faculty-letter-on-COVID-19-jails-and-prisons.pdf (last visited March 5, 2021)

(letter from numerous faculty members at Johns Hopkins University schools of

medicine, nursing, and public health stating that prisons are associated with high

transmission rates of infectious diseases and opining that the close quarters,

inability to social distance, and lack of resources for sanitization in prisons

heightens the COVID-19 risk); see also Brendan Saloner, et. al, COVID-19 Cases

and Deaths in Federal and State Prisons, 324 JAMA 6 (2020) (stating that

COVID-19 “represents a challenge to prisons because of close confinement [and]

limited access to personal protective equipment”). Yazoo City Medium FCI

currently has active cases of COVID-19, which creates a high risk of the virus

spreading and makes it extremely difficult for an inmate like Mr. Moore to stay

away from people with the virus. See https://www.bop.gov/coronavirus/ (last

visited March 5, 2021); see also Gregg S. Gonsalves, et al., Achieving a Fair and

Effective Covid-19 Response: an Open Letter to Vice-President Mike Pence, and

other Federal, State and Local Leaders from Public Health and Legal Experts in

the United States; https://law.yale.edu/sites/default/files/area/center/ghjp

/documents/final_covid-19_letter_from_public_health_and_legal_experts.pdf (last

visited February 3, 2021) (open letter signed by hundreds of legal and health

professionals stating that individuals “residing in close quarters,” including people

incarcerated in prisons, “are especially vulnerable to COVID-19”); United States v.


                                           17
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 18 of 23




Potts, No. 06-80070-CR, 2020 WL 5540126, at *3 (S.D. Fla. Sept. 14, 2020)

(stating that, “[d]ue to the conditions under which inmates live, they are at extreme

risk of infection once COVID-19 breaches prison walls”). In light of these

conditions, Mr. Moore likely cannot follow the CDC guidelines for people with

moderate to severe asthma.

      Therefore, Mr. Moore has shown that he potentially faces an elevated risk of

contracting a severe case of COVID-19 because of his underlying asthma and the

difficulties controlling the spread of COVID-19 in prisons. Under those

circumstances, Mr. Moore’s health issues are sufficiently serious, in light of the

COVID-19 pandemic, to meaningfully contribute to a showing of extraordinary

and compelling circumstances warranting compassionate release.

      But, Mr. Moore need not rely solely on his health issues to show

extraordinary and compelling circumstances warranting compassionate release;

Mr. Moore’s lengthy sentence, comprised of stacked Section 924(c) sentences that

would no longer be imposed after the passage of the First Step Act, bolsters his

showing of extraordinary and compelling circumstances. While the Eleventh

Circuit has not currently addressed the issue, the Fourth Circuit has held that long

sentences for stacked Section 924(c) convictions can be treated as extraordinary

and compelling reasons for a reduction in sentence, noting with approval that

“multiple district courts have concluded that the severity of a Section 924(c)


                                         18
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 19 of 23




sentence, combined with the enormous disparity between that sentence and the

sentence a defendant would receive today, can constitute an ‘extraordinary and

compelling’ reason for relief under § 3582(c)(1)(A).” McCoy, 981 F.3d at 286–87.

This court will likewise take into consideration Mr. Moore’s lengthy sentence and

the disparity in sentences received by defendants after the passage of the First Step

Act.

       Mr. Moore has already served more than the 175-month sentence imposed

for his violent carjacking crimes; the lion’s share of his sentence has instead been

comprised of his stacked consecutive mandatory sentences for his two

simultaneous Section 924(c) convictions. In 2018, Congress passed the First Step

Act and changed the language of Section 924(c) to avoid the “stacking” of Section

924(c) convictions charged in the same indictment; under the First Step Act, only a

Section 924(c) violation committed after a prior conviction for a Section 924(c)

offense has become final triggers an extra-long consecutive mandatory minimum

sentence. Section 403(a) of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194 (2018). As the government points out in its arguments against granting

relief, that change does not apply retroactively. Id. But, as the Fourth Circuit has

held, “[t] he fact that Congress chose not to make § 403 of the First Step Act

categorically retroactive does not mean that courts may not consider that legislative

change in conducting their individualized reviews of motions for compassionate


                                         19
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 20 of 23




release under § 3582(c)(1)(A)(i)” because considering the individual circumstances

in egregious cases is different than an “automatic vacatur.” McCoy, 981 F.3d at

286–87. Here, the court finds that Mr. Moore’s individual circumstances rise to

the level of extraordinary and compelling and warrant compassionate release.

      The recent changes to the sentencing paradigm for Section 924(c) offenses

instituted by the First Step Act create a large disparity between Mr. Moore’s

sentence and the sentences of those who have committed the same offense since

the passage of the First Step Act. Further, even before the passage of the First Step

Act, the district court stated at Mr. Moore’s sentencing that the stacking of Mr.

Moore’s Section 924(c) convictions, on top of his originally imposed 175-month

sentence, was “inherently unfair.” (Doc. 86 at 3). Judge Acker, the sentencing

judge, said that if he had known about the Section 924(c) convictions at the

original sentencing, he would have “tried to find a way” to give a sentence of “25

years at the maximum.” (Id. at 17). But, Judge Acker instead found that his

“hands [were] tied” and he had to sentence Mr. Moore to longer than he thought

was fair. (Doc. 86 at 10).

      The passage of the First Step Act has exacerbated the underlying unfairness

identified by Judge Acker at Mr. Moore’s sentencing. The court cannot help but

note that, if Mr. Moore were sentenced for his convictions today, he would face a

much shorter sentence because no 20-year mandatory minimum would apply to his


                                         20
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 21 of 23




second Section 924(c) offense. The severity of Mr. Moore’s imposed sentence,

which Judge Acker lamented, along with the new sentencing disparity for Section

924(c) offenses after the passage of the First Step Act, support a finding of

extraordinary and compelling circumstances in this case. Thus, the court finds that

Mr. Moore’s extremely lengthy sentence, combined with his potentially elevated

risk from the current COVID-19 pandemic, supports a finding of extraordinary and

compelling circumstances warranting compassionate release. See 18 U.S.C.

§ 3582(c)(1)(A).

      The court also finds that consideration of the factors set forth in Section

3553(a) supports compassionate release. See id. Section 3553(a) requires courts to

impose sentences that are “sufficient, but not greater than necessary” in light of a

multitude of factors. 18 U.S.C. § 3553(a). Those factors include, among other

things, the history and characteristics of the defendant, the need for the sentence

imposed to reflect the seriousness of the offense and provide just punishment, the

types of sentence available, and “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct.” Id. Here, the factors support a reduction in Mr. Moore’s

sentence.

      First, Mr. Moore’s history and characteristics support reducing his sentence.

See 18 U.S.C. § 3553(a). It is true that Mr. Moore committed dangerous violent


                                          21
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 22 of 23




crimes, but he was only 20 years old when he committed the armed carjacking

offenses that led to his incarceration and was only a teenager when he committed

the thefts that make up the rest of his criminal history. (Doc. 78). Further, Mr.

Moore actually acted to prevent one of his codefendants from shooting anyone or

attacking one of the victims with a hammer. (Id. at 4–5). Since committing his

crimes, Mr. Moore has spent virtually his entire adult life—more than 25 years—in

prison and his prison record shows that he has taken many steps to improve

himself: he obtained his GED, took advantage of many other educational

opportunities, and underwent drug treatment. (Doc. 161 at 13–16). He also states

that he has severed his gang ties and has avoided violence for the last 15 years.

(Doc. 149). Mr. Moore has clearly focused on bettering himself while in prison

and remediating the behaviors that led him to commit criminal acts in his youth.

      Further, as discussed above, a large sentencing disparity now exists between

Mr. Moore’s sentences for his Section 924(c) convictions and the Section 924(c)

sentences of similarly situated defendants sentenced after the passage of the First

Step Act. Section 3553(a) seeks to avoid such disparities. See 18 U.S.C.

§ 3553(a). Finally, Mr. Moore has already served more than 25 years in prison for

his offenses, more than the maximum sentence that Judge Acker indicated that he

would have liked to impose. (Doc. 86 at 17). Thus, Mr. Moore’s sentence as

currently served adequately reflects the seriousness of his crimes and promotes the


                                         22
    Case 5:93-cr-00137-SLB-SGC Document 181 Filed 03/05/21 Page 23 of 23




interests of justice. See 18 U.S.C. § 3553(a). Accordingly, after considering the

Section 3553(a) factors, the court finds that Mr. Moore has served a custodial

sentence that is sufficient to reflect the seriousness of his crimes. See id.

      Because Mr. Moore has shown extraordinary and compelling reasons for a

reduction in his sentence and the Section 3553(a) factors favor release, the court

finds that, pursuant to Section 3582(c)(1)(A), Mr. Moore’s custodial sentence

should be reduced to time served. Accordingly, the court WILL GRANT Mr.

Moore’s emergency motion for a reduction in sentence, (doc. 149), and reduce his

sentence to time served. However, the court notes that Mr. Moore still must serve

his originally imposed term of supervised release.

      For the safety of Mr. Moore and the community, he shall self-quarantine at

his approved residence for 14 days upon his release, except for necessary medical

treatment and only upon prior notice and approval by the probation officer, except

in a true emergency.

      DONE and ORDERED this 5th day of March, 2021.



                                        SHARON LOVELACE BLACKBURN
                                        UNITED STATES DISTRICT JUDGE




                                           23
